Order entered May 30, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00219-CR

                             ANDREW SCOTT LOTT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1240454-M

                                            ORDER
        The Court REINSTATES this appeal.

        On April 24, 2014, we ordered the trial court to make findings regarding the plea papers

and written bond conditions in this case. We ADOPT the findings that: (1) no plea paperwork is

missing or lost, and the judicial confession is the only plea paperwork referenced by the trial

court in this case; and (2) no written bond conditions were entered in this case.

        We ORDER the State to file the State’s brief within THIRTY (30) DAYS from the date

of this order.



                                                       /s/   LANA MYERS
                                                             JUSTICE